Title: To George Washington from John Jay, 18 April 1796
From: Jay, John
To: Washington, George


        private
       
        
          Dear Sir
          New York—Monday 18 Ap. 1796
        
        You can have very little Time for private Letters, and therefore I am the more obliged by the one you honored me with on the 31 of last month. I was not without apprehensions that on Enquiry it might not appear adviseable to gratify Mr Pickman’s wishes; for altho’ Integrity and amiable manners are great, yet they are not the only Qualifications for office.
        Your answer to the Call for Papers, meets with very general approbation here. the prevailing Party in the House of Representatives appear to me to be digging their political Grave. I have full Faith that all will end well; and that France will find us less easy to manage than Holland or Geneva.
        the Session of our Legislature is concluded, and nothing unpleasant has occurred during the course of it. I think your measures will meet with general and firm Support from the great majority of this State—there is no Defection among the Federalists—as to the others they will act according to Circumstances—These contentions must give you a great Deal of Trouble, but it is apparent to me that the conclusion of them, like the conclusion of the late war, will afford a Train of Reflections which will console and compensate you for it. attachment to You as well as to my Country urges me to hope and to pray that you will not leave the work unfinished. Remain with us at least while the Storm lasts, and untill you can retire like the Sun in a calm unclouded Evening. may every Blessing here and hereafter attend You. I am Dr Sir your obliged & affectte Servt
        
          John Jay
        
       